1

2

3

4

5

6

7

8
                       UNITED STATES DISTRICT COURT
9

10                    CENTRAL DISTRICT OF CALIFORNIA
11

12   KARIBBEA YOUNG, an individual, )      CASE NO. 2:20-cv-09503-DSF-JEM
                                       )   [Assigned to the Hon. Dale S. Fischer in
13                         Plaintiffs, )   Courtroom 7D]
14                                     )
           vs.                         )   DISCOVERY MATTER
15                                     )
16   COUNTY OF LOS ANGELES, a          )   PROTECTIVE ORDER RE:
     public entity; et al.,            )   DISCLOSURE OF DOCUMENTS BY
17                                     )   LOS ANGELES COUNTY SUPERIOR
18                         Defendants. )   COURT – JUVENILE DEPENDENCY
                                       )   COURT
19                                     )
20                                     )
                                       )
21                                     )   Complaint Filed: August 5, 2020
22                                     )
                                       )   Trial Date:       None
23                                     )
24                                     )
                                       )
25

26

27

28

                                           1
1          The Court having held a Status Conference on December 28, 2020 and having
2    heard counsel for Plaintiff Karibbea Young (“Plaintiff”) and counsel for Defendants
3    County of Los Angeles, Sandy Perez, Lizette Carmona, William Cueva, Lilianna
4    Garcia, Lucky Nguyen, and Hector Alvarez (collectively “Defendants”) regarding the
5    parties’ need for juvenile court records relating to Los Angeles Superior Court,
6    Juvenile Case No. 18CC03008A, understanding that Plaintiff’s counsel filed a petition
7    with the Juvenile Court under Welfare and Institutions Code section 827 on or about
8    July 27, 2020 and Defendants’ counsel filed their petition on or about October 30, 2020
9    and that the Juvenile Court granted the parties’ petitions on or about March 10, 2021
10   but did not authorize release of all documents contained in the “juvenile case file”,
11   which the Court recognizes and considers as defined by California Rules of Court, Rule
12   5.552, includes “all documents filed in a juvenile court case” pursuant to Rule
13   5.552(a)(1), are subject to confidentiality provisions of California Welfare &
14   Institutions Code section 827 et seq., and further acknowledging the arguments of
15   counsel and stipulations and agreement, and good cause appearing therefore, hereby
16   makes findings and orders as follows:
17         1.     As used herein, “Juvenile Case File” includes all categories of documents
18   listed in California Rules of Court, Rule 5.552, pertaining to Los Angeles Superior
19   Court, Juvenile Case No. 18CC03008A, including:

20               a. All documents filed in the juvenile court case;

21               b. Reports to the juvenile court by probation officers, social workers of

22                 child welfare services programs, and CASA volunteers;

23               c. Documents made available to probation officers, social workers of child

24                 welfare services programs, and CASA volunteers in preparation of

25                 reports to the court;

26               d. Documents relating to a child concerning whom a petition has been filed

27                 in juvenile court that are maintained in the office files of probation

28                 officers, social workers of child welfare services programs, and CASA

                                                2
1                    volunteers;
2                 e. Transcripts, records, or reports relating to matters prepared or released
3                    by the court, probation department, or child welfare services program;
4                    and
5                 f. Documents, video or audio tapes, photographs, and exhibits admitted
6                    into evidence at juvenile court hearings.
7           2.     The confidentiality of the Juvenile Case File is intended to protect the
8    privacy rights of the child.
9           3.     The Juvenile Case File cannot be reasonably obtained from any source
10   other than the Los Angeles Superior Court, the County of Los Angeles, and other
11   custodians designated under state law.
12          4.     The Court finds that the Juvenile Case File is highly relevant to the instant
13   action, and there is a legitimate need for the parties to access and use the same in
14   presenting their case to this Court. The need for discovery outweighs the policy
15   considerations favoring confidentiality of the Juvenile Case File.
16          5.     This Court has jurisdiction to order disclosure of the Juvenile Case File
17   notwithstanding state law. See Gonzalez v. Spencer, 336 F.3d 832, 835 (9th Cir. 2003).
18          6.     Plaintiff, Defendants, and any other custodians of records that possess any
19   Juvenile Case File record or control the Juvenile Case File are directed to release the
20   Juvenile Case File records to the parties, after redacting identifying information
21   pursuant to California Government Code section 6254, California Penal Code section
22   11165 et seq., California Civil Code section 1798 et seq., Vehicle Code section 1653.5
23   et seq., California Welfare and Institutions Code section 827, Superior Court of Los
24   Angeles County Local Rules, Rule 7.2, and California Rules of Court, Rule 5.552.
25          7.     Use of the Juvenile Case File and information obtained under this order
26   is limited to this civil action.
27          8.     Counsel for the parties may make such copies of the files and information
28   obtained under this order as are necessary for the preparation and presentation of
                                                  3
1    evidence in this civil action.
2           9.       The Juvenile Case File may be reviewed by the parties and their counsel.
3    The Juvenile Case File may also be reviewed by any experts, investigators, and
4    consultants retained by the parties, court reporters in this civil action, percipient
5    witnesses, non-retained experts, mediators, interpreters, and jurors as it relates to this
6    civil action.
7           10.      The Juvenile Case File obtained under this order shall be kept in a
8    confidential manner and shall not be released to other persons not directly connected
9    with this civil action.
10          11.      No records or information obtained shall be made part of any other court
11   file that is open to the public, unless by court order or as allowed by law. If any Juvenile
12   Case File records are attached to a document filed or submitted in this civil case, such
13   records should be filed under seal.
14          12.      Any unauthorized disclosure of the Juvenile Case File or other failure to
15   comply with the terms of this order may constitute an unlawful dissemination of
16   confidential information and/or may be punishable as contempt of court.
17          13.      Upon conclusion of the matter, extended if appeal is filed, all released
18   documents are to be destroyed.
19

20   IT IS SO ORDERED.
21

22

23           5/25/2021
     DATED: ____________________                  ________________________________
24                                                 The Honorable John E. McDermott
                                                   United States Magistrate Judge
25

26

27

28

                                                  4
